DETAILED ACTION
 	 Claims 1-20 are pending. This action is in response to the amendment filed 1/28/2022.       
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Sun does not disclose a set of steps is not persuasive since Sun discloses that each of the five layers shown in Figure 5, are considered individual steps, the steps in this case, each having an angled surface. Applicant further argues that “since the seal is based on compression and not elastic deformation”, the seal of Sun does not include a set of steps. This is not persuasive since there is no positive limitation in the claim to distinguish this functional feature. It is further noted that since there is compression due to increased pressure (para.0004), then to some extent there would be an increased elastic deformation in the layers to affect a seal between the mating surfaces. It is noted that the inner layers 40 may be graphite (para.0009), which is well known in the art to have the ability to deform (as evidence in Higgs (US 8348235) col. 3, lns. 51-57).  
Applicant’s argument that the Sun reference does not teach a disc without annual grooves is not persuasive, in part due to the indefiniteness in the claim, see Figures 3,4 and 18, in Sun which show disc 2 as not having an “annual grooves” as best understood. It is noted that Figure 8B, seal 52 is indicated as showing support for the limitation for the disc 54. 
Since Applicant’s arguments are not persuasive and the amendments necessitated the new grounds for rejection the action has been made Final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 and 4/19/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the disc is flat without annual grooves” must be shown or the feature(s) canceled from the claim(s).  Figure 8 B shows 2 inner grooves which are considered as being annual grooves on the flat seal ring. It is further noted that disc 54 see Figure 5B has a flat interface with threaded ports to receive bolts to retain the retainer disc 60 onto the disc 54, these threaded bolt ports could also be considered as annual grooves. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation, “the disc is flat without annual grooves” which does not have support in the originally filed specification. Applicant states that this is shown in the figures 8A,B, however, figure 8B is seen as having 2 grooves which are considered as being annual since they are on the inside of the diameter of the disc.   Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “the disc is flat without annual grooves” which is unclear as to the limitation “annual”, should this limitation be - -annular grooves on an outermost face of the disc, wherein the outermost face of the disc is perpendicular to a main central longitudinal axis of the disc - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sun (US 20200158244). The claims are being rejected as best understood based on the above 112 rejections.
Regarding claim 1, Sun discloses a valve (Figures 1-6,18 and 19) comprising: a valve body (1) including: a first end (right end) and a second end (left end) spaced apart along a longitudinal axis; a central portion (the middle portion, see amended Fig. 19 below) disposed between the first end and the second end, wherein the first end and the second end define a first flow passageway (the opening at the rightmost part of the first end, between the top of the valve disc and the inner surface of the angled seating surface, see Figure 19 below) and a second flow passageway (the opening at the leftmost part of the first end, between the top of the valve disc and the inner surface of the angled seating surface, see Figure 19 below), respectively, and wherein the central portion defines an interior chamber (the chamber within the central portion), wherein the first end of the valve body includes a bore (the opening within the concave seating surface area); a valve seat (the internal angled surface, see below, see Fig. 3) disposed in the bore including a concave (see below being considered as an interior angle greater than 180 degrees) seating surface (the contacted sealing surface of the bore by the seal 4); and a disc (2) rotatable within the interior chamber between an open position and a closed position (see Figs. 18,19), wherein the disc is flat without annual grooves (see Fig. 18, as best understood the disc is flat and without annual grooves) and includes a seal (4) having a set of steps of shape (each of the 5 layers in Figure 5 are considered as being steps, see Fig. 3-5 and 18, para.004) corresponding to the concave seating surface and wherein the shape of the seal and the concave seating surface define an elliptical offset (see Fig. 4, offset 3 for cone axis, para. 004) from a centerline of the valve. 

    PNG
    media_image1.png
    1122
    619
    media_image1.png
    Greyscale

 Regarding claim 2, Sun discloses the concave seating surface includes a first portion and a second portion both at an incline relative to the centerline (see Fig. 19 above).  
 	Regarding claim 3, Sun discloses the seal of the disc includes a first portion (the top portion) and a second portion (the bottom portion), wherein the first portion of the seal and the second portion of the seal contact the first portion of the concave seating surface and the second portion of the concave seating surface, respectively, when the disc rotates to the closed position (see Fig. 18).  
  	Regarding claim 4, Sun discloses the first portion of the concave seating surface is non- parallel to the second portion of the concave seating surface (see Fig. 19 above).  
   	  	 		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘244 in view of Telep et al. (US 9109708).
 	Regarding claims 5 and 6, Sun discloses all of the features of the claimed invention, although is silent to having the first portion of the concave seating surface includes a longer incline than the second portion of the concave seating surface and the longer incline of the first portion of the concave seating surface results in a reduced angle between the first portion of the concave seating surface and the centerline than that of an angle between the second portion of the concave seating surface and the centerline.  
 	Telep et al. teach the use of the first portion of the concave seating surface includes a longer incline (110) than the second portion (108) of the concave seating surface and the longer incline (see Fig. 10) of the first portion of the concave seating surface results in a reduced angle between the first portion of the concave seating surface and the centerline than that of an angle between the second portion of the concave seating surface and the centerline (the angles Omega 1 and 2, can vary between 25-30, col.7,lns 63-col.8, lns. 4, therefore the angles are capable of meeting the limitations).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the concave seating surface of Sun to have the first portion of the concave seating surface includes a longer incline than the second portion of the concave seating surface and the longer incline of the first portion of the concave seating surface results in a reduced angle between the first portion of the concave seating surface and the centerline than that of an angle between the second portion of the concave seating surface and the centerline, as taught by Telep et al., since it has been held that an express suggestion to substitute one equivalent component or process (a machining surface process for an angled valve seat) for another is not necessary to render such substitution obvious. Furthermore, it would have been obvious to try such a surface as taught by Telep et al. onto the device of Sun, in order to determine, if the reaction force F may cause flush contact between the seating surfaces without requiring the need for additional torque from an actuator (Telep et al., col. 8, lns. 53-55).
 	Regarding claim 7, Sun discloses the seal is elliptical (para.004). 
  	Regarding claim 8, Sun discloses the seal of the disc includes a first portion and a second portion, wherein the first portion of the seal and the second portion of the seal contact the first portion of the concave seating surface and the second portion of the concave seating surface, respectively, when the disc rotates to the closed position (para. 004, Fig. 18).  
 	Regarding claim 9, Sun discloses the first portion of the seal is non-parallel to the second portion of the seal (as shown in Fig. 5).  
 	Regarding claim 10, Sun discloses the first portion of the seal includes a shorter incline than the second portion of the seal (as shown in Fig. 5, in as much as applicant discloses this feature in para.0087 and Fig 9C of the instant application).   


 	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘244 in view of Telep et al. (US 9109708) and further in view of Higgs (US 8348235).
 	Regarding claim 11, Sun and Telep et al. disclose all of the features of the claimed invention including that the valve seat is a seat ring in that it is annular, although is silent to having the valve seat is operable to be removably installed into the bore.  
 	Higgs teaches the use of a valve seat (18,19,20) that is removable.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the seat ring of Sun, in the combined device of Sun and Telep et al., to be removable as taught by Higgs, to have a valve seat ring that is operable to be removably installed into the bore, in order to be able to replace the valve seat should it become damaged while in service, rather than replacing the entire valve, thereby having a valve which is “straightforward to repair and maintain” (Higgs, col. 4, lns. 9-14).
 	Regarding claim 12, Sun discloses a stem (3) rotatably supported by the valve body about a rotation axis (see Fig. 4, shaft centerline at offset 2), wherein the disc is coupled to the stem in order to rotate within the interior chamber between the closed position (fig. 18), wherein the disc closes one of the first flow passageway or the second flow passageway, and the open position (fig. 19), wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed between the first end and the second end of the valve body when projected along the longitudinal axis (a first flow passageway (the opening at the rightmost part of the first end, between the top of the valve disc and the inner surface of the angled seating surface, see Figure 19 below) and a second flow passageway (the opening at the leftmost part of the first end, between the top of the valve disc and the inner surface of the angled seating surface, see Figure 19 above)).
 	Regarding claim 13, Sun discloses the seal of the disc engages the concave seating surface when the disc is rotated to the closed position (fig. 18).  
 	Regarding claim 14, Sun discloses the disc defines a central plane offset from the rotation axis (see Fig. 4).  
 	Regarding claim 15, Sun discloses a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis (see Fig. 4).  
 	Regarding claim 16, Sun discloses a first stem portion (the upper portion of 3 near numeral 1) supported by the valve body and coupled to a top of the disc, and a second stem portion (the lower portion of the stem near A) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (as shown in Figure 2, the stem portions are in the central portion). 
 	Regarding claim 17, Sun discloses the disc includes first and second arms (see Fig. 2, first and second arms are shown with an end of each arm at the left side of stem 3, above and below the numeral 3 in the figure) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the holes going through each of the arms which surround stem 3) coupled to one of the first and second stem portions.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘244 in view of Higgs (US 8348235).
 	Regarding claim 18, Sun discloses all of the features of the claimed invention including that the valve seat is a seat ring in that it is annular, although is silent to having the valve seat is operable to be removably installed into the bore.  
 	Higgs teaches the use of a valve seat (18,19,20) that is removable.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to modify the seat ring of Sun to be removable as taught by Higgs, to have a valve seat ring that is operable to be removably installed into the bore, in order to be able to replace the valve seat should it become damaged while in service, rather than replacing the entire valve, thereby having a valve which is “straightforward to repair and maintain” (Higgs, col. 4, lns. 9-14).
 	Regarding claim 19, Sun discloses a first stem portion (the upper portion of 3 near numeral 1) supported by the valve body and coupled to a top of the disc, and a second stem portion (the lower portion of the stem near A) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (as shown in Figure 2, the stem portions are in the central portion), wherein the first stem portion and the second stem portion are rotatably supported by the valve body about a rotation axis (see Fig. 4, shaft centerline at offset 2), and wherein the disc closes one of the first flow passageway or the second flow passageway. 
 
 	Regarding claim 20, Sun discloses the disc defines a central plane offset (see Fig. 4, OFFSET 2, shaft centerline) from the rotation axis and a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CRAIG J PRICE/
 Primary Examiner, Art Unit 3753